Title: To James Madison from Joseph Jones, 11 July 1789
From: Jones, Joseph
To: Madison, James


Dr Sir
Petersburg July 11h. 1789.
Mr. Christopher Roane, who is a searcher at City Point, requests to be introduced to you. He would wish to continue in office. He is a man of great integrity, and has conducted himself well as a Searcher. He was an officer during the late war. Your assistance, in continuing him in office, will, I think, be of service to him, & of advantage to our country, if appointed; he appears to me, to be such a Man, as ought to be employed, from his honesty & uprightness. I am, with the utmost respect, Dr sir Your most obt Sert.
Joseph Jones.
